OFFICE OF THE ATTORNEY             GENERAL     OF TEXAS
                                            AUSTIN


-c.wurn
 --

                                                           J&4

          EonorcrblePmnk B. xurmy                                   0 -=J-q
          oounty kttmwy
          careon cmnty
          Panhadle, Texas
          Dear Sir:




                        Under date or                      939, you oubnlltior
          the   apini0~3  or this depe                     OWil3&   QUWtiOll,   UhiOh
          ~0   quote   rrom   YQOU~ lstt0



                                                          utomobile while
                                                          tru8tee iTom

                                                           tatutes, provlber,




                    In mmlriaks 1. State es awl. iiokferra,49 3. x.
          708, tha pueatlon lnvQlve4 +as uheth#r a P0.bo01truatas +ga
          e aountp orr1oer. That court W&e& the fo~UnuirtglWk#.ua&ea
                                                                   510

Rozmrable lraak R. Xurray, Page 8


           'Each of thsa Is an ofiiobr in and r0r tllb
     pmolnot OS the oounty of uhioh his pmolnot is
     a part, and oonsequsntly of the oounty itself;
     and we think thsro should bs no dirrioulty  in
     oonstruiag ths Constltutlonmd    ths statutes as
     lnoladlng the oiiioers of the pmolnot and dls-
     triots of a oouaty in the gotma    dssignation or
     00uty orriotm .-
Ths Handrloks ease was approved by ths Supreme Court of
Texas in the case 0i BoruiSr7. Bslstsrling, 104 Tot. 432,
and ths oourt us88 the iollowia(ll
                                 lasguags: "In that MS0
(Efsadrloksv. stats) the dlstrlot we8 a SubdivislOn of a
oounty and the trustss derlvsd his authority solely from
the gsasral law which applied to the oounty. Be was thsrs-
fore an oitlosr in the oounty Lo the sass sansTTaZi6~
Jiimoo znxirp%aoe .*
          see FoWlOr st al vb ThO#S       st al, E!76S. w. 863,
and authorities oltsd themln, holding that a.sohool trss~
tse 18 a oounty otilosr.
          ws oonelude that a sohool ttites is a ooasty
otflosr within hrtlale bQ68, Rerlssd Civil Statutes, lOi%,
          Artfit 49.   an41   cods,   dotine   a rdmy   in   ths
iollowlng language:
          -'Aaxoffense whioh may - sot must - be ppurlsh-
     able by death or by oonflmaxmt la the palten-
     tlary ls 6 felOw; * l l "
           weialso call yaw attention to tbs oplnfoh by
Judge Hawkins in the aaue or 3. r. Oordon v. state, 185 -i-a.
crlanlnal Reports 438, uhloh sets out the prorfslonaOCArtl-
018 808, FuntU Cod%, 88 emon&d,   an6 OOMtmlng  sams. The
opfnlon, in pekrt, reeds as fol$ows:

          "Artlols SOZ, ?. C., as ammdod, Acts 1989,
     45th Legislature, chap. 60, 0. 108, provldos:
     *Any psrsm uho drive% or Opsratss an automobile
     or any other Eotor rshlole upon any streot et
     alley, or any'othsr plaoe within ths limits 0r
     any lnoorporated city, town, er village or upon
     any pub].%0road or hlgbway la tRisState while
     smh psrson is latoxicated, or in any degme
     under the influanos of intoriaatl~ liquor, shall
                                                           511

Honombls Fmnk E. Murray,;age 5


    upon aonvfotlbnbe uonflmd In the penltsntiarp
    for not mom than two (2) years or be aonflned
    in ths aountgjail for not less than iire (5)
    days nor more than alnsty (90)days and fined
    not less than Fifty Dollars ($SO)nor mm than
    Biro IiundrsdDollars ($500).* The punlshmbrrt
    psralttedmay In the dlsomtlon of the court or
    jury bs oonflnemnt In the psnltsntlary   and the
    0rra0 IS th;smroma rdollj.      or by the ten38
    of the statutsths jury Is at libertyto Inflict
         mllder punlshmsnt than irprlsonntsnt
    SOIIUB                                    ln ths
    psnltsntlarythat does not pmvent the offsnso
    rrop bslrrga relony. csapbollv. State,ee ~exss
    Crlm. Rep. 262, & 5%.W. 6ZS; Smithv. State,US
    Texas Crlm. Rap. 88, 26;s. 1A.(ed) 350.”
         We also oall your attentionto 95 A. L. R. 1116,
and authoritiescited themI&
         .WI oonuludstram ths authorltlesoited In thls
opInlon,thatthe oonrlotlon.of a ash001 trusteefor drlr-
ins an automobllswhile IntoxlsatsdwIl1 dIsaualIW suoh
trikes rmfi said oftios and mnasr  hia subjiottdm-
mowal themfrom.
                               rours very truly
                            ATTORXBT C4EREEAL
                                            OF TEXAS



                            By -5!iri&dd
                                     issIstant